Ln-ldLMN

\DOO\'|C\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01447-RSL Document 12 Filed 10/22/18 Page 1 of 7

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

EMPLOYEES’ RETIREMENT SYSTEM
OF THE CITY OF BATON ROUGE AND
PARISH OF EAST BATON ROUGE,
individually and on behalf of all others
similarly situated,

Plaintiff,
v.

IMPINJ, INC., CHRIS DIORIO, EVAN
FEIN, and ERIC BRODERSEN,

Dej`cndanls.

STIPULATION AND{'PROPGS'EB}'ORDER
REGARDING SERVICE AND DEFERRING
TIME TO RESPOND TO COMPLAINT
(Case No. 2:18-cv-01447-RSL)

 

No. 2: 18-cv-01447-RSL
CLASS ACTION

STIPULATED MOTION AND

' ORDER REGARDING
SERVICE AND DEFERRING TIME TO
RESPOND TO COMPLAINT

NOTE ON MOTION CALENDAR:
October 22, 2018

BYRNES KELLER CROMWELL LLP
1000 Second Avenue, lllh F|onr
Senl|c, Wnshinglon 98104
Te|:phone: (206) 622-2000

 

\ooo-)o\u\.|>\.p¢\>._.

NNNNNNN»-»-*»-»-
osu\-l>wr~)»-‘o\ooo\zo\;§;§:c"§

 

 

Case 2:18-cv-01447-RSL Document 12 Filed 10/22/18 Page 2 of 7

In accordance with Civil Local Rules 7(d)(1) and 10(g), Plaintiff and proposed Lead
Plaintiff Employees’ Retirement System of the City of Baton Rouge and Parish of East Baton
Rouge (“Plaintift”) and Defendants Impinj, Inc., Chris Diorio, Evan Fein and Eric Brodersen
(“Defendants” and collectively with Plaintiff, the “Parties”), by and through their undersigned
counsel, hereby stipulate and agree to the following matters:

WHEREAS, on August 7, 2018, plaintiff Drew S. Schultz filed a securities class action
against Impinj, Inc., Chris Diorio, and Eric Broderson in the U.S. District Court for the Central
District of California captioned Schultz v. Impz'nj, Inc., No. 2:18-cv-06765-DSF-SS (C.D. Cal.)
(“Schultz”);

WHEREAS, Schultz Was subject to the Private Securities Litigation Reform Act of 1995
(“PSLRA”), 15 U.S.C. § 78u-4, which, among other things, provides for a specific process for
the publication of notice of the pendency of the action as well as for the appointment of Lead
Plaintiff and Lead Counsel;

WHEREAS, in accordance with the PSLRA, counsel for plaintiff in Schultz published
notice of the pendency of Schultz on August 7, 2018;

WHEREAS, pursuant to Section 21D(a)(3)(A) of the Securities Exchange Act of 1934,
15 U.S.C. § 78u-4(a)(3)(A), as amended by the PSLRA, the publication of notice of the
pendency of Schultz set the deadline for any Class member to move for appointment as Lead
Plaintiff on or before October 9, 2018;

WHEREAS, on August 27, 2018, plaintiff Richard Montemarano filed a securities class
action against Defendants in this District captioned Montemarano v. Impz'nj, Inc., No. 3:18-cv-
05704-RSL (W.D. Wash.) (“Montemarano”);

WHEREAS, on August 27, 2018, in accordance with the PSLRA, counsel for Mr.
Montemarano published notice of the pendency of Montemarano and reiterated that the deadline
to seek appointment as Lead Plaintiff was on or before October 9, 2018, i.e., 60 days from the

publication of notice of Schultz;

STIPULATION AN E 1 ORDER BYRNES KELLER CROMWELL LLF
REGARDING SERVICE AND DEFERRING l000 Sccond Avenuc. Jath Flcnr
TIME 'ro RESPOND To coMPLAlNT -1' ¥§1`,‘L'f.;n`li:`i§i'k‘§'§§zg.§i%l

(Case No. 2: 18-cv-Ol447-RSL)

 

\oOO\lO\!.h-D~L)Jl\.)>-l

NNMNwa\)»-.._.._.
mm-c>wr\)»-c>\ooo\x'c;;;;§:;

 

 

Case 2:18-cv-01447-RSL Document 12 Filed 10/22/18 Page 3 of 7

WHEREAS, on October 2, 2018, Plaintiff filed the above-captioned securities class
action against Defendants (“Baton Rouge”);

WHEREAS, on October 2, 2018, in accordance With the PSLRA, counsel for Plaintiff
published notice of the pendency of Baton Rouge and reiterated the October 9, 2018 deadline to
seek Lead Plaintiff status;

WHEREAS, on October 3, 2018, Schultz was voluntary dismissed;

WHEREAS, on October 9, 2018, three movants, including Plaintif`f, filed motions
seeking appointment as Lead Plaintiff and for approval of their selection of counsel;

WHEREAS, pursuant to the PSLRA, the Court is to appoint a Lead Plaintiff and approve
the Lead Plaintiff`s selection of Lead Counsel, 15 U.S.C. § 78u-4(a)(3)(B);

WHEREAS, the Parties anticipate that, after the appointment of Lead Plaintiff and
approval of Lead Plaintist selection of Lead Counsel, Lead Plaintiff Will file a consolidated
complaint;

WHEREAS, in the interests of judicial economy and preserving the resources of the
Parties and the Court, the Parties agree and respectfully submit to the Court that no answer,
motion, or other response to the Baton Rouge complaint should be due until after the Court
appoints a Lead Plaintiff and approves the Lead Plaintiff’s selection of Lead Counsel, and Lead
Plaintiff has had the opportunity to file a consolidated complaint; and

WHEREAS, there have been no requests for an extension of time previously made in this
matter.

NOW, THEREFORE, the Paities hereby stipulate and agree as follows, and respectfully
request that the Court enter the [Proposed] Order Regarding Service and Deferring Time to
Respond to Complaint:

l. Undersigned counsel for Defendants is authorized to Waive, and hereby waives,
service of the summons and Complaint in Baton Rouge, without waiving any of Defendants’

rights or defenses other than with respect to sufficiency of service of process.

STIPULATION AND[ ] ORDER BYRNES KELLER CROMWELL LLP
REGARDING SERVICE AND DEFERRING 1000 Secnn¢l Avenue, JSrh Flonr
TIME TO RESPOND TO COMPLAINT '2' .ls.:fc‘;';an‘;'_‘:;'o":;‘§§zg_‘; ass

(Case No. 2118-cv-01447-RSL)

 

\OOQ\!O’\Ul-I>L»)l\.}»-¢

NNNN|\)N[\)»-l>-l)-)-‘
oxmaoom~c\ooo`lo\;;;§:;

 

 

Case 2:18-cv-01447-RSL Document 12 Filed 10/22/18 Page 4 of 7

2. In the interests of judicial economy and preserving the resources of the Parties and
the Court, the Parties agree that no answer, motion, or other response to the Baton Rouge
complaint shall be due until after the Court appoints a Lead Plaintiff and approves the Lead
Plaintiff’ s selection of Lead Counsel, and Lead Plaintiff has had the opportunity to prepare a
consolidated complaint

3. Defendants shall meet and confer with Lead Plaintiff within fourteen (14) days
after the Court issues a decision appointing a Lead Plaintiff and approves the selection of Lead
Counsel to discuss a schedule for the filing of any consolidated complaint and Defendants’
response thereto.

4. Defendants and Lead Plaintiff shall promptly thereafter submit a proposed
schedule for the filing of any consolidated complaint and Defendants’ response thereto.

5. No party is waiving any rights, claims, or defenses of any kind except as expressly

stated herein.

STIPULATION AND~[-PRGPGSE'B]-ORDER BYRNES KELLER cROMwELL LLP
REGARDING SERVICE AND DEFERRING 1000 Secend Avenue, 35111 F|onr
TIME 'ro RESPOND To coMPLAINT »3- §;;;;,',;;n‘;':';;‘;;y;‘g;;§‘og;

(Case No. 2:18-cv-01447-RSL)

 

\D°Q‘~IO\Ui-l>b-)Nl-‘

NNNNNNN>-‘v-*\-l»-s>-¢r-I»-\»_\)-li-»
O\U\-P~L)Jl\)'-*O\O°O\lO\UI-LDJN'-‘C

 

 

Case 2:18-cv-01447-RSL Document 12 Filed 10/22/18 Page 5 of 7

Dated: October 22, 2018

Dated: October 22, 2018

STIPULATION AND~‘EPROPQSE-D]- ORDER
REGARDING SERVICE AND DEFERRING
TIME TO RESPOND TO COMPLAINT
(Case No. 2:18-cv-Ol447-RSL)

Respectfully submitted,
BYRNES KELLER CROMWELL LLP

/s/Bradlev S, Ke!ler

Bradley S. Keller, WSBA# 10665
1000 Second Avenue, 38th Floor
Seattle, Washington 98104
Telephone: (206) 622-2000
Facsimile: (206) 622-2522
bkeller@byrneskeller.com

Liaz'son Counselfor Plainti]j' and Proposed
Lead PlaintifEmployees ' Retz'rement
System of the City of Baton Rouge and
Parish of East Baton Rouge

BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP

Avi Josefson (pro hac vice)

Michael D. Blatchley (pro hac vice)

1251 Avenue of the Americas

New York, New York 10020

Telephone: (212) 554-1400

Facsimile: (212) 554-1444

avi@blbglaw.com

michaelb@blbglaw.com

Counselfor Plaz'ntz;l?r and Proposed Lead
Plaintij”Employees ' Retirement System of
the City of Baton Rouge and Parz'sh ofEast
Baton Rouge and Proposed Lead Counsel
for the Class

Respectfully submitted,

WILSON SONSINI GOODRICH
& ROSATI, P.C.

/s/ Greeorv L. Watts

Barry M. Kaplan, WSBA #8661
Gregory L. Watts, WSBA #43995
701 Fifth Avenue, Suite 5100
Seattle, WA 98104-7036
Telephone: (206) 883-2500
Facsimile: (206) 883-2699
bkaplan@wsgr.com
gwatts@wsgr.com

Attarneysfor Defendants Impz'nj, Inc., Chris
Diorio, Evan Fein and Erz'c Brodersen

BYRNES KELLER CROMWELL LLP
1000 Second Avenue, 3811\ Floor

_4_ Seattle, Wuhinglon 98104

Telephone: (206) 622-2 000

 

\CO°-]O\U'l-l>b.>[\.)»-¢

NN[\)[\)[\.)NN>-¢»_~»-¢»--»-»-l
O\'~h-l>~wt~)»-o\ooo\lo\w.s>.i;§:;

 

 

Case 2:18-cv-01447-RSL Document 12 Filed 10/22/18 Page 6 of 7

PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: ©Qi“ =:1`+_, 2018 ; §
HoNoRABLE RoBERT s. LASNIK
UNITED sTATEs DISTRICT JUDGE

STIPULATION AND f 1 ORDER' BYRNES KELLER CROMWELL LLP
REGARDING SERVICE AND DEFERRING 1000 Second Avenue, JSlh Floor
TIME TO RESPOND TO COMPLAINT ‘5- ,§:,‘:|',',f¢;n‘:':';'2'[,'§"§‘§§29_'2:,%‘;

(Case No. 2:18-cv-01447-RSL)

 

